Citation Nr: 1515573	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-33 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spine disorder.

2.  Entitlement to service connection for cervical spine disorder.

3.  Entitlement to service connection for right shoulder disorder.

4.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 2006 to November 2006 and from May 2007 to June 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the claims file was transferred to the RO in Philadelphia, Pennsylvania.

The Veteran was scheduled for a hearing before the Board in March 2013; however, she failed to report for the proceeding.  She has not requested that the hearing be rescheduled, nor has she provided good cause for not reporting.  Accordingly, her request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2014).

The Virtual Benefits Management System (VBMS) electronic claims file contains a January 2015 VA Form 21-4142, 2014 private treatment records, and a duplicate copy of a May 2010 service personnel record.  The Virtual VA electronic claims file also contains an October 2013 written brief presentation submitted by the Veteran's representative, VA treatment records dated from March 2011 to March 2012, and additional documents that are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

A remand is required for the issues of service connection for thoracolumbar spine and cervical spine disorders to obtain any outstanding private treatment records and additional VA examinations and medical opinions. 
In January 2015, the Veteran submitted private treatment records from Sell Chiropractic, P.C. dated in 2014.  Thereafter, in March 2015, she provided a signed VA Form 21-4142 (General Release for Medical Provider Information to VA) for treatment records from this same private provider for records dated from 2010 to the present.  Thus, it appears that there may be outstanding treatment records relevant to the issues on appeal, and a remand is necessary.

Review of the service treatment records show complaints of back pain in December 2008 that had begun in March 2008 when she fell off a truck while in Iraq, complaints of back pain for two years in June 2009, and mid-back and neck pain after falling from a five-ton ladder and landing on her head in January 2010 and February 2010.  Her March 2010 Medical Evaluation Board (MEB) report noted chronic cervical, thoracic, and lumbar spine pain due to myofascial disease approximately originated in 2008.  Complaints of low back and neck pain were also noted in May 2010 after a motorcycle accident with a tree.

The Veteran was afforded a VA orthopedic examination in October 2010 which revealed no abnormalities of the dorsal, thoracic, or cervical spine.  Since then, the Veteran submitted 2014 private treatment records that document current diagnoses of thoracic segmental dysfunction, lumbar segmental dysfunction, muscle spasm, cervical segmental dysfunction, and cervicalgia.

In light of the Veteran's documented in-service complaints and treatment for the thoracic spine and cervical spine, as well as her 2014 assessments, the Board finds that an additional VA examination should be afforded to determine the nature and etiology of any spine disorders that may be present.

A remand is also required for the issues of entitlement to service connection for a right shoulder disorder and TJM dysfunction to obtain a VA examination and medical opinion.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

In this case, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, specifically in Iraq from October 2007 to November 2008.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.317(e)(2).  In light of the Veteran's status as a Persian Gulf veteran with documented complaints of pain and treatment for her right shoulder, her current complaints of TMJ dysfunction, and the absence of determination of any known clinical diagnosis attributed to such claimed pain, the Board finds that a VA examination and medical opinions is needed.

Lastly, a remand is required for issuance of a supplemental statement of the case (SSOC).  In this regard, VA outpatient treatment records dated from October 2010 to January 2011 were obtained and associated with the physical claims file, yet not listed as reviewed in the statement of the case (SOC).  Since issuance of the November 2012 SOC and prior to certification of the case to the Board in February 2013, additional pertinent VA outpatient treatment records dated from March 2011 to September 2011 and from September 2011 to March 2012 were associated with the Virtual VA file in December 2011 and March 2012, respectively, and they were not considered by the AOJ.  As a result, the Board finds that AOJ should have initial consideration of the evidence prior to review by the Board.   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a thoracolumbar spine disorder, a cervical spine disorder, a right shoulder disorder, and TMJ dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The AOJ should make a specific request for treatment records pertaining to her thoracolumbar spine and cervical spine from Sell Chiropractic, P.C.  

The AOJ should also secure any outstanding, relevant VA treatment records, to include records dated since March 2012.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any thoracolumbar spine disorder and cervical spine disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current thoracolumbar and cervical spine disorders.  In so doing, he or she should consider the private treatment records dated in 2014 that document an assessment of thoracic segmental dysfunction, lumbar segmental dysfunction, muscle spasm, cervical segmental dysfunction, and cervicalgia.

For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including any symptomatology therein.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder disorders.  

For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any TMJ dysfunction that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current TMJ disorders.

For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, to include VA outpatient treatment records dated from October 2010 to January 2011 in the physical claims file and dated from March 2011 to March 2012 in VVA.

If a benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


